                             UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF NORTH CAROLINA
                                  CHARLOTTEDIVISION
                                     NO. 3:05-cr-42

 UNITED STATES OF AMERICA,                         )
                                                   )
                  Plaintiff,                       )
                                                   )                ORDER
     v.                                            )
                                                   )
 JACQUELINE YVETTE SPRINGS,                        )
                                                   )
                  Defendant.                       )
                                                   )

          Pursuant to the First Step Act of 2018 and upon Motion of the DEFENDANT

JACQUELINE YVETTE SPRINGS for an Amended Judgement and reduction in sentence, the

Court hereby orders that DEFENDANT’s term of imprisonment and commitment to custodial

authorities is reduced to an aggregate sentence of TIME SERVED PLUS FIVE (5) DAYS.

          The Court further orders that the DEFENDANT, upon release from imprisonment, shall be

placed on supervised release for a term of 6 years on Count 1 and 5 years on Count 3, to be run

concurrently, for a total term of supervised release of 6 years.

          All other terms and conditions of DEFENDANT’S sentence remain in full force and effect.

          IT IS SO ORDERED.
                                            Signed: July 29, 2019
